[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               MAY 2, 2006
                                No. 05-15068                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                       D. C. Docket No. 02-01401-CV-T-N

RUTH LYNN DEPUTY,


                                                              Plaintiff-Appellant,

                                     versus

COLONIAL BANK,

                                                             Defendant-Appellee,

JUDY MILLS, Senior Vice
President-Retail Operations,
et al.,

                                                                     Defendants.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         _________________________

                                 (May 2, 2006)
Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Ruth Lynn Deputy, an African-American female, proceeding pro se, appeals

the jury verdict in favor of Colonial Bank on her complaint of racial and sexual

employment discrimination under Title VII and section 1983. Liberally construed,

Deputy argues that she was entitled to judgment as a matter of law because the jury

verdict is against the great weight of the evidence and, in the alternative, that the

district court erred when it did not grant her a new trial. Because both arguments

fail, we affirm.

      First, a district court may not grant a judgment notwithstanding the verdict

unless the moving party first made a timely motion for directed verdict at the close

of the evidence. Redd v. City of Phenix City, 934 F.2d 1211, 1214 (11th Cir.

1991). Because Deputy did not move for a directed verdict at the close of the

evidence, the district court was precluded from granting judgment notwithstanding

the verdict.

      Second, we review the denial of a motion for a new trial for abuse of

discretion, and we will only reverse if the verdict is against the great weight of the

evidence. See id. To prevail on her claims of discrimination, Deputy was required

to prove that the employment decision of Colonial Bank was motivated by sex or



                                           2
race. Although Deputy argues that she was as qualified as the individual who was

selected for the promotion, testimony was presented at trial that Colonial Bank did

not promote Deputy because it did not believe that she was qualified for the

position. The jury was entitled to believe that testimony. The verdict was not

against the great weight of the evidence, and the district court did not abuse its

discretion when it denied Deputy’s motion for a new trial.

      AFFIRMED.




                                           3